DETAILED ACTION

Response to Election/Restriction
Applicant’s election of Group I, without traverse, in the reply filed on 03/23/2022 is acknowledged.  The claims 2-7 and 13-17 are pending.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/03/2020, 01/28/2020 and 03/23/2022 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.
	

Examiner’s Amendment
1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	In order for applicant in condition for allowance, Non-elected claims have to be canceled.  The application’s claims have been amended as follows:
Non-elected claims 8-12 and 18-27 have been canceled.


Reason For Allowance

1.	Claims 2-7 and 13-17 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 2) an electrochromic device comprises an electrochromic material, wherein the electrochromic material comprises tungsten oxide mixed with a metal oxide selected from the group consisting of molybdenum oxide, vanadium oxide, titanium oxide, and combinations thereof; and a counter electrode layer comprising a counter electrode material, wherein the counter electrode material comprises nickel oxide mixed with tungsten oxide and tantalum; (claim 13) an electrochromic device precursor comprises an electrochromic material, wherein the electrochromic material comprises tungsten oxide mixed with a metal oxide selected from the group consisting of molybdenum oxide, vanadium oxide, and titanium oxide, and combinations thereof, and a counter electrode layer comprising a counter electrode material, Preliminary Amendmentwherein the counter electrode material comprises nickel oxide mixed with tungsten oxide and tantalum.

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burdis et al. (US 2006/0209383) in view of Wang et al. (US 2010/0245973) discloses an electrochromic device stack, comprising: a cathodically coloring layer (Burdis, “30”) comprising a cathodically coloring material (Burdis’s claims 1 and 5); and an anodically coloring layer (Burdis’s paragraphs [0061], [0065], Claim 1 and see “CE”) comprising nickel tungsten tantalum oxide (Wang’s paragraph [0053]).  However, neither Burdis et al. nor Wang et al. discloses the electrochromic material comprises tungsten oxide mixed with a metal oxide selected from the group consisting of molybdenum oxide, vanadium oxide, titanium oxide, and combinations thereof; and a counter electrode layer comprising a counter electrode material, wherein the counter electrode material comprises nickel oxide mixed with tungsten oxide and tantalum.

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Q. Tra whose telephone number is 571-272-2343.  The examiner can normally be reached on 9:30-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mark, can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872